                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


CERTIFIED ENTERS., INC., et al.,               )
                                               )
            Plaintiffs,                        )
                                               )
      vs.                                      )          Case No. 4:17-CV-202 SNLJ
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
            Defendant.                         )

                            MEMORANDUM AND ORDER

       The Court having been advised by counsel that there is a tentative settlement,

       IT IS HEREBY ORDERED that the December 17, 2018 trial setting is vacated

and the case is stayed.

       IT IS HEREBY ORDERED that counsel shall file, within thirty (30) days of the

date of this order, a stipulation for dismissal, a motion for leave to voluntarily dismiss, a

proposed consent judgment, or a report on the status of the tentative settlement.

       Dated this 17th day of December, 2018.



                                                   _________________________________
                                                   STEPHEN N. LIMBAUGH, Jr.
                                                   UNITED STATES DISTRICT JUDGE




                                              1
